Simmons Bedding Company Obtains Extensions of Forbearance Periods to May 31, 2009 ATLANTA, March 23, 2009 – Simmons Bedding Company (“Simmons Bedding”), a subsidiary of Simmons Company (“Simmons” or the “Company”) and a leading manufacturer of premium-branded bedding products, today announced that it has reached agreements with the majorities of both its senior bank lenders and holders of its $200.0 million 7.875% senior subordinated notes as required to extend their current forbearance periods to May 31, 2009.Both agreements include an option to further extend their respective forbearance periods through July 31, 2009 under certain conditions. The extensions of the forbearance periods provide the Company with additional time to seek new capital while it undergoes an organized financial restructuring of its balance sheet. As previously disclosed, Simmons is working with key stakeholders to design and implement the restructuring in a manner that maximizes value, preserves its relationships with customers and protects suppliers and other constituents. "We appreciate the confidence and support that our lenders and note holders have demonstrated by extending these agreements with us," said Stephen G. Fendrich, Simmons Bedding's President and Chief Operating Officer."Our goal is to maintain smooth day-to-day operation of the business through the restructuring process and beyond.I am pleased with Simmons’ performance and our products continue to attract consumers in a very difficult economic environment.We look forward to completing this process and continuing our successful partnerships with our customers and suppliers." The final form of agreement providing for the extended forbearance periods will be attached as an Exhibit to the Form 8-K that will be filed by Simmons with the U.S. Securities and Exchange Commission. About Simmons Bedding Company Atlanta-based Simmons Bedding Company is one of the world's largest mattress manufacturers, manufacturing and marketing a broad range of products including Beautyrest®, Beautyrest Black®, Beautyrest Studio™, BeautySleep®,ComforPedic by Simmons™, Natural Care®, Beautyrest Beginnings™ and Deep Sleep®. Simmons Bedding operates 19 conventional bedding manufacturing facilities and two juvenile bedding manufacturing facilities across the United States, Canada and Puerto Rico. Simmons Bedding also serves as a key supplier of beds to many of the world’s leading hotel groups and resort properties. Simmons Bedding is committed to developing superior mattresses and promoting a higher quality sleep for consumers around the world. For more information, visit the Company's website at www.simmons.com. This news release includes forward-looking statements that reflect Simmons Company and its subsidiaries’ (collectively referred to as “Simmons”) current views about future events and financial performance. Words such as “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes,” “forecasts” and variations of such words or similar expressions that predict or indicate future events, results or trends, or that do not relate to historical matters, identify forward-looking statements. The forward-looking statements in this report speak only as of the date of this report. These forward-looking statements are expressed in good faith and Simmons believes there is a reasonable basis for them. However, there can be no assurance that the events, results or trends identified in these forward-looking statements will occur or be achieved.
